Citation Nr: 1139610	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-36 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroparesis, claimed as secondary to the Veteran's service-connected type II diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected eye disorder.

3.  Entitlement to a rating in excess of 30 percent for the Veteran's service-connected renal insufficiency with hypertension. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1959 to November 1973. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2005 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

Following additional development, the RO issue a July 2010 Statement of the Case (SOC) wherein it increased the rating for the Veteran's service-connected eye disorder to 10 percent, effective from March 2, 2009, the entirety of the period on appeal.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on this issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a Travel Board hearing before the undersigned in January 2011.  A transcript of that hearing is of record and has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected eye disorder and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  During his January 2011 Board hearing, the Veteran indicated that he wished to withdraw his appeal concerning entitlement to a rating in excess of 30 percent for service-connected renal insufficiency with hypertension.  

2.  The Veteran does not have gastroparesis that was acquired in, is related to, or was aggravated by his active service or his service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a rating in excess of 30 percent for service-connected renal insufficiency with hypertension.  38 U.S.C.A. § 7105 (d) (5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for service connection for gastroparesis have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed under 38 U.S.C.A. § 7105 (West 2002).  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In January 2011, during the Veteran's hearing before a Veterans law Judge, the Veteran expressed his desire to withdraw the issue of entitlement to a rating in excess of 30 percent for service-connected renal insufficiency with hypertension.  That withdrawal was reduced to writing in the hearing transcript.  As a result, there remain no allegations or errors of fact or law for appellate consideration on that particular issue.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed. 

Before addressing the remainder of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in March 2005 and March 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Board notes that the Veteran has been afforded VA examinations in support of his claim during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical record, recorded his current complaints, conducted appropriate physical examinations, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for gastroparesis as secondary to his service-connected type II diabetes mellitus.  Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Board makes particular note that VA amended its regulations pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the October 10, 2006.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects). 

The Veteran first claimed entitlement to service connection for gastroparesis in February 2005.  In a September 2005 rating decision the RO denied entitlement to service connection for that condition, finding that there was no evidence that the Veteran had actually been diagnosed with that condition.  The Veteran submitted a Notice of Disagreement (NOD) in November 2005.  The RO issued a Statement of the Case (SOC) in September 2007, and the Veteran filed a Substantive Appeal (VA Form 9) in November 2007.  

The relevant evidence of record includes VA treatment records, VA examination reports, internet articles and both written and oral statements from the Veteran and other individuals.  The Veteran does not contend, and service treatment records do not support, that the Veteran had any manifestations of a gastroparesis in service.  In fact, service treatment records are entirely negative for any treatment for or diagnosis of such a disorder.  

In his February 2005 claim the Veteran stated that as a result of diabetes he had developed gastroparesis, which he also described as delayed stomach emptying.  

VA treatment records from August 2004 indicate that the Veteran reported no problems with constipation of diarrhea.  During a July 2005 VA examination for diabetes the Veteran reported that his bowel movements were normal.  

Also in July 2005 the Veteran was afforded a VA examination in support of his claim of entitlement to service connection for gastroparesis.  During that examination the Veteran stated that he sometimes gets "gas" and "bloating" in his lower abdomen when he eats.  He did not identify any difficulty swallowing and did not report early satiety or any reduction in the amount of food that he can eat.  He also stated that he has never had any gastrointestinal bleeding.  The Veteran's main concern was that when he eats corn he will see pieces of the corn in his bowel movement two or three days later.  The examiner noted that this had not concerned the Veteran's physician and had not required any evaluation or testing.  The examiner also noted that the Veteran was not on any medication for gastroparesis and had not had a recent upper GI evaluation.  An upper GI series was performed, which revealed a slightly dilated esophagus without distal esophageal sphincter spasm.  The interpreting staff reported that differential diagnoses included central and peripheral neuropathy such as diabetes mellitus, post vagotomy syndrome, chronic idiopathic intestinal pseudo obstruction, amyloidosis and CVA.  Scleredoma was also to be considered.  No gastric ulcer or filling defects were indicated.  Mild duodinitis, esophageal dilation and reflux were diagnosed.  The examiner stated that no gastroparesis was indicated and that no delaying emptying was noted on the Veteran's upper GI series.  

In a July 2005 statement the Veteran reported that after nearly every meal he has quite a bit of gas and discomfort and that it takes approximately two days to digest food.  He stated that the gas is both embarrassing and uncomfortable and that it causes bloating.  In a December 2005 statement the Veteran stated that he reported delayed stomach digestion as far back as 2002 and that he is sure that his diabetes has impaired his stomach nerves that help digestion.  He stated that he feels full even after a small meal and that he has gas and bloating frequently during the day.  

VA treatment records from December 2006 indicate that the Veteran requested a letter connecting his diabetes to his stomach problems.  An assessment of diabetes mellitus with gastroparesis was made.  The examining nurse practitioner stated that diabetes is a serious disease that affects every major organ system-including the gastrointestinal and nervous systems.  She stated that based on the Veteran's history and physical/lab/x-ray findings, it was her opinion that the Veteran's worsening gastroparesis has a bona-fide direct relationship with the debilitating effects of diabetes.   

The Veteran was afforded an additional VA examination in support of his claim in August 2007.  During that examination the Veteran stated that he notices gas and bloating after he eats and that he believes this is caused by "some kind of obstruction that delays digestion," which he has described as gastroparesis.  He reported that approximately 30 minutes after a meal he has a bowel movement that is "like a plug" and that he has a lot of putrid gas.  He stated that his gas causes an uncomfortable feeling in his abdomen around his navel and in both lower quadrants.  He did not report any nausea or vomiting and did not report feeling full soon after eating a small amount of food.  He also did not report having GI bleeding, recent diarrhea or problems with constipation.  He reported recent weight loss due to problems with his dentures, but that he has not been given any dietary restrictions from his doctor.  The examiner noted that the Veteran had been diagnosed with gastroesophageal reflux and that he takes medication for that every day.  The examiner also noted that the Veteran's physician has never referred him to a gastroenterologist.  Physical examination revealed that the Veteran's abdomen was soft.  Bowel sounds were normal and there was no tenderness, hernia or masses felt.  The examiner noted that she was not ordering any further testing because the Veteran's reported symptoms were not anatomically localized to the epigastric abdominal region, which is where the stomach is located.  She also noted that the Veteran did not report early satiety, nausea or vomiting, which are symptoms that are characteristic of gastroparesis.  The examiner stated that documentation to support a claim of gastroparesis had not been provided and that no referral to a gastroenterologist for specialized testing of gastric emptying had been done.  She further noted that the symptoms that the Veteran reported were anatomically localized to the Veteran's lower abdomen, which is not characteristic of gastroparesis.  In particular, the examiner stated that changes in bowel movements and flatulence are not symptoms that are clinically associated with gastroparesis and that the Veteran's reports of bowel movements soon after a meal do not indicate delay of emptying of his stomach.  The examiner concluded by stating that it is not at least as likely as not that the symptoms the Veteran reports meet the criteria recognized in the medical literature to support a diagnosis of gastroparesis.  

In his November 2007 Substantive Appeal (VA Form 9) the Veteran stated that he made an unintended error when he started using the term gastroparesis in trying to describe his symptoms.  He stated that he frequently has bloating and a bowel obstruction.  He stated his belief that he has severe gas because of obstructed stool and that this results in an urgent need to go to the bathroom.  In a July 2010 statement the Veteran stated that he still has bloating and gas that appears to come from the fermentation of food that is lingering in his stomach and that he has to go to the bathroom shortly after eating any food.  The Veteran also appears to assert that his actual condition is diverticulosis.  In an additional statement that month the Veteran appears to reassert that he actually does have gastroparesis.  

Most recently, in January 2011, the Veteran testified at a Board hearing.  During that hearing the Veteran reported that he had been diagnosed with gastroesophageal reflux disease and diverticulitis.  He reported that he has bloating and delayed emptying of the stomach.  He also stated that he has a blockage that occurs at least once a week.  

As noted, the Veteran's sole contention is that he has gastroparesis as secondary to his service-connected type II diabetes mellitus.  After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for gastroparesis is not warranted.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The probative value of medical evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The U.S. Court of Appeals for Veterans Claims has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, at 470-71.  

Although the record in this case contains opinion both in support of the Veteran's claim of entitlement to service connection for gastroparesis and against service connection, the totality of the evidence is not in equipoise in this case.  Having reviewed the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim.  Whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for gastroparesis in February 2005.  His claim must be denied because the preponderance of the evidence reflects that he did not have gastroparesis at or since that time.

In so finding, the Board places the greatest probative value on the VA examinations of record, particularly the August 2007 VA examination.  This report addresses all the evidence of record and goes into specific detail regarding the Veteran's history and current symptomatology.  In particular, the examination report contains a thorough review, physical examination and well-reasoned medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that he has gastroparesis consists of his own unsupported statements and the December 2006 statement by a VA nurse practitioner.  The record indicates that this statement was provided when the Veteran stated that he needed her to write a letter connecting his diabetes to his stomach problems.  The nurse practitioner stated generally that diabetes affects every major organ system including the gastrointestinal and that the Veteran's worsening gastroparesis was related to his diabetes, but she did not explain her basis for concluding that the proper diagnosis of the Veteran's gastrointestinal symptoms was in fact gastroparesis.  Thus, the Board finds the August 2007 VA examiner's opinion as to a lack of gastroparesis to be of greater probative weight than the nurse practitioner's statement in December 2006 because of the more thorough reasoning of the August 2007 VA examiner on the question of whether the Veteran's gastrointestinal symptoms warranted a diagnosis of gastroparesis.  The Board also accords weight to the July 2005 VA examiner's statement that no gastroparesis was indicated, based on his detailed examination findings.

The Board must also consider the Veteran's lay statements.  Lay testimony may be competent as to some matters of diagnosis and etiology, and the Board must to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to whether his gastrointestinal symptoms warrant a diagnosis of gastroparesis is testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements on this question are therefore not competent.

The Board has also considered various internet articles submitted by the Veteran.  Medical treatise evidence can provide support when combined with the opinion of a medical professional in certain circumstances.  See Sacks v. West, 11 Vet. App. 314 (1998).  Here, however, the articles do not relate to the issue of whether a diagnosis of gastroparesis is an appropriate one based on the Veteran's symptoms, and they therefore do not support his claim.
 
The Board does note that during the course of his appeal the Veteran appears to have expressed an opinion that his gastric complaints may be due to diverticulosis.  To the extent that the Veteran has made this assertion, the Board notes that entitlement to service connection for that condition was denied by the RO in a September 2010 rating decision and that the Veteran has not appealed that decision.  Accordingly, the Board does not have jurisdiction of that issue.  

For the foregoing reasons, the Board finds that the preponderance of the evidence reflects that the Veteran has not had gastroparesis during the appeal period, and the Veteran has thus failed to establish an essential element of his claim for entitlement to service connection for gastroparesis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 


ORDER

The appeal on the issue of entitlement to a rating in excess of 30 percent for service-connected renal insufficiency with hypertension is dismissed. 

Entitlement to service connection for gastroparesis is denied.


REMAND

The Veteran has also claimed entitlement to a rating in excess of 10 percent for his service-connected eye disorder.  Essentially, the Veteran contends that the evaluation he has received for that condition does not accurately reflect the severity of that condition.  The Board finds that additional development is necessary with respect to that issue.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

The Veteran first claimed entitlement to service connection for an eye disorder in March 2009.  In a September 2009 rating decision the RO granted entitlement to service connection for cataracts, assigning a noncompensable rating effective from March 2, 2009, the date that the Veteran first filed his claim on that issue.  In December 2009 the Veteran submitted a Notice of Disagreement (NOD) with that rating.  The RO issued a Statement of the Case (SOC) in July 2010, granting entitlement to a 10 percent rating for the entirety of the period on appeal.  Later that month the Veteran filed a Substantive Appeal (VA Form 9), perfecting his appeal on that issue.  

The Board notes that the Veteran's most recent comprehensive VA examination for his eye disorders was conducted in July 2009, more than two years ago.  VA treatment records since that time, in addition to oral statements presented during the January 2011 Board hearing, indicate that the symptoms associated with the Veteran's eye disorder may have undergone significant worsening.  

The United States Court of Appeals for Veterans Claims (the Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because there is some indication that the Veteran's eye disorder results in significant limitations not indicated by the Veteran's earlier examination, and because there appears to be a significant possibility of a worsening of that condition, the Board finds that a new examination is necessary to reach a decision on the Veteran's claim. In addition, the medical evidence of record displays conflicting evidence as to whether or not the Veteran actually has diabetic retinopathy.  As such, the examination should include a determination as to that issue.  

In addition, the Board finds that the Veteran's statements during the Board hearing that his eye disorder has negatively impacted his employability reasonably raised a claim of entitlement to a total disability rating based on unemployability.  The Court has recently held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue is also remanded for further development.  Upon remand, the RO/AMC should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU claim, obtaining any pertinent outstanding post-service treatment records, and obtaining a VA examination or opinion as to the effect of the Veteran's service-connected disabilities on his employability, if deemed necessary.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with VCAA-compliant notice regarding his claim for a total disability rating based on individual unemployability.  

2.  The RO/AMC should obtain updated VA treatment records from the VA Medical Centers in Birmingham and Montgomery for any time after June 2010 and contact the Veteran to inquire whether he has undergone any other treatment for his service-connected eye disorders.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

3.  Thereafter, the RO/AMC should schedule the Veteran for a comprehensive VA examination with a Board-certified ophthalmologist to determine the current nature and severity of his eye disorders.  The examiner is requested to review the claims file, and following this review and the physical examination, the examiner should report complaints and clinical findings pertaining to the condition in detail.  All indicated tests and studies should be performed, documented and interpreted.  The examiner should also reach a conclusive determination as to whether or not the Veteran has diabetic retinopathy.

A clear rationale must be provided for all opinions expressed.  

Finally, the examiner should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his eye disorder or any combination of his service-connected disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted, including any possible diagnosis of diabetic retinopathy.  In addition, the RO/AMC should adjudicate the claim for TDIU, to include providing an additional VA examination on that issue if deemed necessary.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


